© fo) 4 nN Ww eB WwW NH BH

N NY WN NYoN N N N HF cH r Pr oH Hoo FP BP
a) a Wn P Ww vv BE o © “I 67 wn KS w N rH Oo

Ny
ao

 

 

 

Case 4:19-cv-04205-JST Document 12 Filed 09/06/19 Page 1 AOE \

CHAD (Bore. Case NO. 83 (A-cv-0N1S=15
PLANT IES : | "

 

v NOTICE 6 ADDRESS
Re DIAZ, ST AL CANNGHE. CR CHAD
pecencanrs | (ester, DeSenpary

FILED
SEP 06 2019

S : '
rececrive Avevsr 7 nee
z 9
TRANSeSe ee Keste@ Have Been
Vee GRoMe  Catina

TRAN ING. fRauty Uy NeW
ADRESS TS' ty ENT NEA

CHAO R. kKesteQ COc + BA\I2\

CAIZESENTA TRAINING LACIEC
Po Box Jos” w

SOLEDAS CA %2960

PsAss UPDATE KY RECOCSS
Qe fLUS CT TNS CHANGES AND DOUTS

Al. fOTORBS CoopesPonpaAce To
FE NBU ADRESS.

 

 

 

 

 

 
© © 3 HD W ® WwW NY B

N N NS N N N N N re b tH a aa H oa oe load a
SI a ut bp w N H ° to co “ 0) ut iB rm) N b o

nN
©

a

Case 4:19-cv-04205-JST Document 12 Filed 09/06/19 Page 2 of 2

Atsp A HEARRA WrE SckeDDUED
Wrsne TAS PLATNTEF ({< to
Atete By Jeuefions. A NEW
pea OF THES ORDER SHOULD RB
SENT TO THE CALformiA TEA\WNING
FACILITY LITMGAT DAN) COORD Nato.

To SYSvRS PLABn KESTER. WILE,

ATTEN VIA TELEALDNE

00S Cee ¢[28(204

CRAD (were ; PLAINTHES

 

 

 

 

 
